     Case 2:19-cv-00326-SAB   ECF No. 19     filed 10/15/20   PageID.126 Page 1 of 5



1    Anthony Marsh, WSBA #45194
2    HERRMANN LAW GROUP
     505 5th Avenue South, Suite 330
3    Seattle, WA 98104
4    P: 206-457-4204
     F: 206-457-4205
5
     anthony@hlg.lawyer
6    Attorneys for Plaintiffs

7

8                     UNITED STATES DISTRICT COURT
9                   EASTERN DISTRICT OF WASHINGTON

10   YUKI LEE, in her capacity as               No. 2:19-cv-00326-SAB
     personal representative of the
11   Estate of her deceased husband,            STIPULATED MOTION AND
12   JOOCHAN LEE, individually and              ORDER TO EXTEND CASE
     Decedent’s surviving wife, and in          DEADLINES AND CONTINUE
13   her capacity as Guardian of their          TRIAL
     minor daughter, A.L. both as
14
     beneficiaries   and    heirs   of
15   Decedent’s estate,

16                             Plaintiffs,
                     vs.
17

18   THE MOODY BIBLE INSTITUTE OF
     CHICAGO, and Illinois corporation,
19
                              Defendant.
20

21

22
          COME NOW the parties to jointly stipulate and request that the Court
23   adjust the subsequent deadlines and trial date as follows:
24   //
25   //
26   //

27   //
     STIPULATED MOTION AND ORDER TO
     EXTEND CASE DEADLINES AND
     CONTINUE TRIAL- 1
     Case 2:19-cv-00326-SAB    ECF No. 19   filed 10/15/20    PageID.127 Page 2 of 5



1
                         Deadline                       Current           New
2                                                       Deadline        Deadline
     Plaintiff Expert Disclosures.                       11/4/20          3/4/21
3
     Defendant Expert Disclosures                            2/2/21       6/2/21
4
     Rebuttal Expert Disclosures                             3/4/21       7/4/21
5    Discovery Deadline                                      6/7/21      10/7/21
6    Motions to Amend Pleadings or Add Parties           3/29/21         7/29/21
     Daubert Motion Deadline                             4/16/21         8/16/21
7
     Dispositive Motions                                 6/15/21         10/15/21
8
     Motions in Limine                                   9/13/21         1/13/22
9    Motions in Limine - Responses                       9/20/21         1/20/22
10   Motions in Limine - Replies                         9/27/21         1/27/22
     Exhibit and Witness Lists                           9/20/21         1/20/22
11
     Exhibit and Witness Lists - Objections              9/27/21         1/27/22
12   Exhibit and Witness Lists – Responses               10/4/21          2/4/22
13   Pretrial Exhibit Stipulation                        10/4/21          2/4/22
14   Designation of Testimony.                           9/13/21         1/13/22
     Pretrial Order                                      10/4/21          2/4/22
15
     Trial Briefs and Proposed Voir Dire                 9/30/21         1/30/22
16   Jury Instructions                                   9/30/21         1/30/22
17
     Jury Trial                                        10/24/21         2/22/22
18

19        The parties submit there is good cause for an extension of the
20   deadlines.
21        First, on February 29, 2020 Governor Jay Inslee declared a state of

22   emergency in Washington in response to the cases of COVID-19 in the

23   state. On March 11, 2020, the World Health Organization publicly
     characterized COVID-19 as a pandemic. The President declared a National
24
     Emergency in an effort to address the spread of COVID-19 on March 13,
25
     2020. On March 16, 2020, the President announced new guidance to slow
26
     the spread of the virus, including avoiding groups of more than 10 people
27
     STIPULATED MOTION AND ORDER TO
     EXTEND CASE DEADLINES AND
     CONTINUE TRIAL- 2
     Case 2:19-cv-00326-SAB   ECF No. 19    filed 10/15/20   PageID.128 Page 3 of 5



1    and working or schooling from home whenever possible. This guidance
2    follows recommendations by the Centers for Disease Control to engage in
3    social distancing, and, in some circumstances, to close schools.

4         This has affected the ability of the undersigned counsel to conduct
     in-person meetings, depositions, and other work, which has created a
5
     backlog. Further, as the current pandemic and social distancing guidelines
6
     are expected to be in place for some time, it will affect the ability to
7
     conduct depositions in this case and the scheduling and availability for
8
     depositions due to the workload on other cases.
9
          In addition, the wreckage of the plane from the crash that is the
10   subject of this lawsuit was only released for inspection by the NTSB in the
11   Fall of 2020. This has greatly affected the ability of the parties to provide
12   timely expert disclosures and conduct in-depth technical discovery.
13        The brief extension of the case deadlines and trial will allow

14   additional time to address these issues.

15        DATED this 15th day of October 2020.

16
     HERRMANN LAW GROUP                 ADLER MURPHY & McQUILLEN LLP
17

18   By: /s/ Anthony Marsh_______ By: /s/ Christopher J. Raistrick______
     Anthony Marsh, WSBA #45194 Christopher J. Raistrick (Pro Hac Vice)
19                                Michael G. McQuillen (Pro Hac Vice)
                                  Christopher J. Raistrick (Pro Hac Vice)
20                                Nicholas J. Ajello (Pro Hac Vice)
21
     505 5th Avenue South, Suite 330 20 South Clark Street, Suite 2500
22   Seattle, WA 98104               Chicago, Illinois 60603
     P: 206-457-4204                 P: 312-345-0700
23
     F: 206-457-4205                 F: 312-345-9860
24   anthony@hlg.lawyer              mmcquillen@AMM-LAW.com
     Attorneys for Plaintiffs        craistrick@AMM-LAW.com
25                                   najello@AMM-LAW.com
26

27
     STIPULATED MOTION AND ORDER TO
     EXTEND CASE DEADLINES AND
     CONTINUE TRIAL- 3
     Case 2:19-cv-00326-SAB   ECF No. 19   filed 10/15/20   PageID.129 Page 4 of 5



1                                 ORDER

2

3         IT IS SO ORDERED.

4

5         Dated this ____ day of October, 2020.

6

7

8

9
                                  ______________________________
10                                Hon. Stanley A. Bastian
                                  United States District Judge
11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO
     EXTEND CASE DEADLINES AND
     CONTINUE TRIAL- 4
      Case 2:19-cv-00326-SAB    ECF No. 19   filed 10/15/20   PageID.130 Page 5 of 5




1                                 CERTIFICATE OF SERVICE

2          I hereby certify that on this 15th day of October 2020, I electronically
3    filed the foregoing document, with the Clerk of the Court using the CM/ECF
4    System, which will send notification of such filing to the following:
5
        1. William C Schroeder
6
           KSB Litigation PS
7          221 North Wall, Suite 210
           Spokane, WA 99201
8
           509-624-8988
9          wcs@ksblit.legal

10      2. Christopher J Raistrick
11         Michael G McQuillen
           Nicholas Ajello
12         Alder Murphy & McQuillen LLP
13         20 South Clark Street, Suite 2500
           Chicago, IL 60603
14         312-345-0700
           craistrick@amm-law.com
15
           mmcquillen@amm-law.com
16         najello@amm-law.com
17
18
19
                                                By:_/s/ John Herrmann____
20                                              John Herrmann, Paralegal
21
22
23
24
25
26
27
28

                                                                      HERRMANN LAW GROUP
                                                                     505 Fifth Ave S, Ste. 330
                                                                          Seattle, WA 98104
                                                                              T: 206-625-9104
                                                                              F: 206-682-6710
